        Case 5:16-cv-04942-LHK Document 430 Filed 04/01/20 Page 1 of 2



 1     ARTURO J. GONZÁLEZ (SBN 121490)             RICHARD D. McCUNE (SBN 132124)
       AGonzalez@mofo.com                          rdm@mccunewright.com
 2     PENELOPE A. PREOVOLOS (SBN 87607)           DAVID C. WRIGHT(SBN 177468)
       PPreovolos@mofo.com                         dcw@mccunewright.com
 3     TIFFANY CHEUNG (SBN 211497)                 MCCUNE WRIGHT AREVALO, LLP
       TCheung@mofo.com                            3281 East Guasti Road, Suite 100
 4     ALEXIS A. AMEZCUA (SBN 247507)              Ontario, California 91761
       AAmezcua@mofo.com                           Telephone: (909) 557-1250
 5     MORRISON & FOERSTER LLP                     Facsimile: (909) 557-1275
       425 Market Street
 6     San Francisco, California 94105-2482
       Telephone: (415) 268-7000
 7     Facsimile:    (415) 268-7522
 8
       ANNE M. CAPPELLA (SBN 181402)               STEPHEN G. LARSON (SBN 145225)
 9     anne.cappella@weil.com                      slarson@larsonobrienlaw.com
       WEIL, GOTSHAL & MANGES LLP                  R.C. HARLAN (SBN 234279)
10     201 Redwood Shores Parkway                  rcharlan@larsonobrienlaw.com
       Redwood Shores, CA 94065                    LARSON O’BRIEN LLP
11     Telephone:    (650) 802-3000                555 South Flower Street, Suite 4400
       Facsimile:    (650) 802-3100                Los Angeles, California 90071
12                                                 Telephone: (213) 436-4888
       Attorneys for Defendant                     Facsimile: (213) 623-2000
13     APPLE INC.
                                                   Attorneys for PLAINTIFFS AND THE
14                                                 PROPOSED CLASS

15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
17

18
       THOMAS DAVIDSON, TODD CLEARY,              Case No. 5:16-cv-04942-LHK
19     ERIC SIEGAL, MICHAEL PAJARO, JOHN
       BORZYMOWSKI, BROOKE CORBETT,               JOINT SETTLEMENT CONFERENCE
20     TAYLOR BROWN, JUSTIN BAUER,                STATUS REPORT
       HEIRLOOM ESTATE SERVICES, INC.,
21     KATHLEEN BAKER, MATT                       Date:     April 8, 2020
       MUILENBURG, WILLIAM BON, and               Dept.:    Courtroom 8 – 4th Floor
22     JASON PETTY, on behalf of themselves and   Judge:    Honorable Lucy H. Koh
       all others similarly situated,
23
                            Plaintiffs,
24
              v.
25
       APPLE INC.,
26
                            Defendant.
27

28

     JOINT CASE MANAGEMENT STATEMENT
     CASE NO.: 5:16-CV-04942-LHK
      sf-4219235
        Case 5:16-cv-04942-LHK Document 430 Filed 04/01/20 Page 2 of 2



 1           Pursuant to the Court’s January 13, 2020 Notice continuing the Further Case Management

 2    Conference (ECF No. 421), the parties respectfully submit the following Joint Case Management

 3    Conference Statement in advance of the Court’s April 8, 2020 Case Management Conference.

 4           On March 30, 2020, Plaintiffs filed a Notice of Stipulated Voluntary Dismissal Without

 5    Prejudice, dismissing all of Plaintiffs’ remaining claims against Apple without prejudice. (ECF

 6    No. 429.) Plaintiffs anticipate filing a dismissal of those claims with prejudice within 35 days.

 7

 8     Dated: April 1, 2020                        Respectfully submitted,
 9                                                 MCCUNE WRIGHT AREVALO, LLP
10

11                                                 By: /s/ David C. Wright
                                                       David C. Wright
12
                                                         Attorneys for Plaintiffs and the Putative Class
13

14     Dated: April 1, 2020                        Respectfully submitted,
15                                                 MORRISON & FOERSTER LLP
16

17                                                 By: /s/ Arturo J. González
                                                       Arturo J. González
18
                                                         Attorneys for Defendant
19                                                       APPLE INC.
20

21

22

23                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

24           I, Arturo J. González, attest that all signatories listed, and on whose behalf the filing is

25    submitted, concur in the filing’s content and have authorized the filing.

26
      Dated: April 1, 2020                          By: /s/ Arturo J. González
27                                                         Arturo J. González
28

     JOINT CASE MANAGEMENT STATEMENT                                                                        1
     CASE NO.: 5:16-CV-04942-LHK
      sf-4219235
